Citation Nr: 1420427	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-48 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2011, the RO granted service connection for radiculopathy of the left lower extremity associated with the Veteran's lumbosacral spine disability, as well as a total disability rating based on individual unemployability (TDIU).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The severity of the Veteran's service-connected spine disability may have worsened since the March 2011 VA medical examination and the Veteran's representative contends that a new examination is warranted.  Thus, the Board finds it necessary to remand the case for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected lumbosacral spine disability.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

